DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the heart rate”.  There is insufficient antecedent basis for this limitation in the claim. It will be assumed said limitation refers back to the heart rate claimed in claim 2.
Claim 11 recites the limitations "the heart rate”, “the signal harmonics”.  There is insufficient antecedent basis for these limitations in the claim. 


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3a.	Claims 1, 3, 15, 16, 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carenza (US 2017/0282828).
Regarding claim 1, Carenza discloses a method for determining the vital signs of an occupant in a vehicle (vital signs of an occupant of a vehicle determined; Carenza at abstract, 0014, 0015) comprising:
Transmitting a signal to the occupant and receiving the signal as reflected from the occupant (illuminating an occupant position with a radar signal and receiving the reflection; Carenza at 0006-0010).
Obtaining vibration data including vehicle movement data and vehicle acceleration data from at least one sensor in the vehicle (receiving obtained vehicle motion data via accelerometers; Carenza at 0006-0010).
Filtering the received reflected signal by adjusting at least one filter based on w the obtained vibration data to produce a modified signal (radar return compensated via programmed processing according to vibrations; Carenza at 0016).
Analyzing the modified signal to determine the vital signs of the occupant (filtered signal used to determine occupant vital signs; Carenza at 0014, 0015).

Regarding claim 3, Carenza discloses wherein the radar signal is from Doppler radar (Carenza at 0026).

Regarding claim 15, Carenza discloses wherein the vibration data is obtained from an inertial measurement unit (IMU) (accelerometer acts as IMU; Carenza at 0006-0010).

Regarding claim 16, Carenza discloses a system for determining the vital signs of a subject an occupant of a vehicle (vital signs of an occupant of a vehicle determined via in vehicle system; Carenza at abstract, 0014, 0015, Fig. 1) comprising:
A radar transceiver for transmitting a signal to the subject occupant and receiving the signal reflected from the subject occupant (radar sensor system configured to transmit a signal and receive the reflected signal (Carenza at 0006-0010) :
A signal converter for converting the reflected signal to a converted signal for processing by a processor (processing circuitry configured to take reflected signal and convert to usable form; Carenza at abstract)
A vibration detection unit for detecting vibrations local to the subject occupant and providing vibration data representative of the local vibrations including movement data and acceleration data of the vehicle (accelerometer configured to provide movement and vibration data; Carenza at 0008-0010).
A processor in electronic communication with the signal converter and the vibration detection unit, programmed to: a) analyze filter the converted signal with respect to by adjusting at least one filter based on the vibration data, to produce a modified signal, and b) analyze the modified signal to determine the vital signs of the occupant (compensated signal contains vital signs of seat occupant; Carenza at 0013-0016).

Regarding claim 18, Carenza discloses wherein the vibration detection unit includes and inertial measurement unit (IMU) (accelerometer acts as IMU; Carenza at 0006-0010).

Regarding claim 21, Lin discloses wherein the radar transceiver, the signal converter, the processor and the vibration detection unit define a single sensor unit (single module as pictured in Fig. 11).

Regarding claim 22, in addition to that which is cited above with method claim 1, Carenza discloses analyzing the modified signal to determine the presence of vital signs of an occupant in the vehicle cabin; and, should the vital signs be present2, an occupant has been detected in the vehicle cabin (Carenza at 0015).

3b.	Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin  (US 2018/0263502).
Regarding claim 11, as best understood Lin discloses a method of decreasing the impact of movement by a subject on the heart rate measurements for the subject (obtaining heart rate measurement of user by filtering out movement information caused by respiration; Lin at 0003, 0004), comprising: filtering the heart rate fundamental frequency and determining a signal corresponding to vital signs of the subject by analyzing the signal harmonics (filtering heart rate fundamental harmonic to depress noise and obtain true heart rate; Lin at 0081-0082).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4a.	Claims 2, 4, 5, 6, 10, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carenza, as applied above, and further in view of Breed (US 2002/0140214).
Regarding claims 2, 6, and 17, while Carenza discloses determining vital signs, Carenza is silent as to wherein the vital signs include one or more of breathing rate, heart rate and heart rate variability.
Lin, in a similar invention in the same field of endeavor, teaches determining occupant vital signs in a vehicle via Doppler radar (Lin at abstract, 0035, 0040), the vital signs including breathing rate, heart rate, and heart rate variability (Lin at abstract).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Carenza with that of Lin.  Doing so would provide specific vital signs sensed in order to not only determine occupancy, but to diagnose the occupants medical condition.

Regarding claims 4 and 19, the combination teaches wherein the reflected signal is obtained in analog form and is converted to a digital form, and the modified signal includes a modified digital signal (received signal converted from analog to digital format; Lin at 0069)

Regarding claim 5, the combination teaches wherein the vital sign to be measured is includes the breathing rate of the occupant (respiration rate; Lin at 0003) and the radar signal reflected from the occupant results in a signal based on breathing rate harmonics (Lin at 0005).

Regarding claims 10 and 20, the combination teaches dividing the reflected signal into a first pathway for respiration rate frequencies and a second pathway for the heart rate frequencies, prior to the analyzing of the reflected signal (via Tompkins detectors; Lin at 0050).

4b.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Carenza, as applied above, and further in view of Gillian (US 2017/0097413).
Regarding claim 26, Carenza discloses a method for determining the vital signs of an occupant in a vehicle (vital signs of an occupant of a vehicle determined; Carenza at abstract, 0014, 0015) comprising:
Transmitting a signal to the occupant and receiving the signal as reflected from the occupant (illuminating an occupant position with a radar signal and receiving the reflection; Carenza at 0006-0010).
Obtaining vibration data including vehicle movement data and vehicle acceleration data from at least one sensor in the vehicle (receiving obtained vehicle motion data via accelerometers; Carenza at 0006-0010).
Filtering the received reflected signal by adjusting at least one filter based on w the obtained vibration data to produce a modified signal (radar return compensated via programmed processing according to vibrations; Carenza at 0016).
Analyzing the modified signal to determine the vital signs associated with one or more occupants in a vehicle cabin (filtered signal used to determine occupant vital signs; Carenza at 0014, 0015).

While Carenza does disclose determining when one or more occupants are present based on vital signs (Carenza at 0012-0023), Carenza does not explicitly disclose determining the number of occupants in a vehicle cabin.
Breed, in a similar invention in the same field of endeavor, teaches determining the number of occupants in the vehicle cabin based on radar data as well as determining their physiological data (determining number of occupants; Breed at 0199).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Carenza with that of Breed.  Doing so would provide for greater contextual information and response in the event of a vehicle emergency.

Claim Objections
5a.	Upon resolution of the above 35 U.S.C. 112(b) issues, claim 7, as best understood, will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 will be objected due to dependency on their respective claims.

5b	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/
Primary Examiner, Art Unit 3663
15 July 2022                                                                                                                                                                                               





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  See MPEP 2125.
        
        2 The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.